DETAILED ACTION
The response filed 10/14/21 is entered. Claims 12 and 13 are amended. Claim 2 is cancelled. Claim 21 is new. Claims 1 and 3-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are believed to be answered by and therefore moot in view of new grounds of rejection, as presented below. The proportions of light as described in the newly amended claim language has been interpreted differently.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, US-8665178.
In regards to claim 17, Wang discloses a head-mounted display (HMD) (Fig. 5, 500 heads up display) comprising: a first side for facing a user of the HMD (Fig. 5, 500 heads up display; Fig. 2, 112 primary waveguide); a second side opposite to the first side (Fig. 5, 500 heads up display; Fig. 2, 114 complementary waveguide); a display device configured to emit light of a first predetermined wavelength range during display of an image by the display device (Fig. 1A and 1B, 120 display unit emitting visible light, i.e. a first predetermined wavelength range); and a layer (Fig. 1A and 1B, 102 waveguide with 110 reflective array) arranged to at least partially prevent (Fig. 1A and 1B, 102 waveguide with 110 reflective array; the reflective array reflects the visible light toward the user’s eye and thus prevents it from exiting out the second side, i.e. outward side) transmission of the light of the first predetermined wavelength range outward from the second side of the HMD (Fig. 3, display optical path; Col. 5, 6-26 light is reflected toward the user’s eye), such that a proportion of light of the first predetermined wavelength range transmitted through the layer from the first side of the HMD to the second side of the HMD (Fig. 3, display optical path; Col. 5, 6-26 light  is either reflected toward the user’s eyes or passes to the second side, i.e. complementary waveguide 114, with some light exiting the waveguide), is less than a proportion of light of a second, different predetermined wavelength range transmitted through the layer, from the second side of the HMD to the first side of the HMD (Fig. 3, scene 302, containing the total spectrum of light, i.e. second predetermined wavelength range; Fig. 3, display optical path; Col. 5, 6-26 light  is either reflected toward the user’s eyes or passes to the 
In regards to claim 19, Wang discloses the layer comprises a plurality of material layers (Fig. 1A and 1B, 102 waveguide with 110 reflective array), each of the material layers having a different refractive index respectively (Fig. 1A and 1B, 102 waveguide with 110 reflective array; the layer is comprised of the waveguide 102 with waveguide layers 112 and 114 and reflective array 110; waveguide layers 112 and 114 have a different refractive index than the reflective array 110, which is what allows the light to be reflected toward the user’s eye).
In regards to claim 21, Wang discloses the first predetermined wavelength range and the second, different predetermined wavelength range are each ranges of visible light (Fig. 1A and 1B, 120 display unit emitting visible light, i.e. a first predetermined wavelength range; Fig. 3, scene 302, containing the total spectrum of light, i.e. second predetermined wavelength range).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 7, 8, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US-8665178, in view of Nortrup, US-20180067314, and in further view of Theytaz, US-20160378180.
In regards to claim 1, Wang discloses a head-mounted display (HMD) (Fig. 5, 500 heads up display) comprising: a first side for facing a user of the HMD (Fig. 5, 500 heads up display); a second side opposite to the first side (Fig. 5, 500 heads up display); a reflective layer (Fig. 1A and 1B, 110 reflective array) for at least partially reflecting incident light incident on the second side of the HMD (Col. 5, 27-43 reflective ambien light); a display device (Fig. 1A and 1B, 120 display unit) configured to emit, during display of an image by the display device, a first portion of emitted light which is directed towards the user of the HMD (Fig. 3, display optical path; Col. 5, 6-26 light is reflected toward the user’s eye) and a second portion of emitted light which is directed outward from the second side of the HMD (Fig. 3, display optical path; Col. 5, 6-26 light exiting the waveguide on the second side) and at least one processor configured to: control the display device to control a luminance of the second portion of emitted light during the display of the image by the display device (Fig. 3, display optical path; Col. 5, 6-26 light exiting the waveguide, i.e. the second portion of the emitted light).
 light of the first predetermined wavelength range exiting out externally passed from first side/user side to the second side/external side is less than the light that is reflected toward the user’s eye from the second side/external side to the first side/user side).

Nortrup discloses a head mouned display (Par. 0003) control the display device to control a luminance of the second portion of emitted light during the display of the image by the display device, such that the luminance of the ambient light at the second side of the HMD is greater than a luminance of light at the first side of the HMD (Fig. 46 and 47; Par. 0158 the display is controlled to emit narrow emission bands of red green and blue light such that light at the user side of the HMD is less than light at the external side of the HMD).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the head mounted display of Wang utilize narrow band light emission as Nortrup discloses. The motivation for doing so would have been to provide privacy (Nortrup Par. 0158).
Wang does not disclose expressly obtain luminance data indicative of a luminance of ambient light at the second side of the HMD; control the display device, based on the luminance data.
Theytaz discloses a head mounted sunglass display (Fig. 1; Par. 0151 sunglasses) comprising: at least one processor configured to: obtain luminance data (Par. 0152 two ambient light sensors one on each side of the glasses) indicative of a 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the head mounted display of Wang and Nortrup can be implemented in sunglasses and include two ambient light sensors as Theytaz discloses. The motivation for doing so would have been to measure the transmissivity of the glasses (Theytaz Par. 0152) and provide shade the user’s eyes (Theytaz Par. 0151 sunglasses).
Therefore, it would have been obvious to combine Nortrup and Theytaz with Wang to obtain the invention of claim 1.
In regards to claim 3, Wang, Nortrup, and Theytaz, as combined above, disclose the at least one processor is configured to: determine, based on the luminance data, that the luminance of the incident light has decreased; and control the display device to decrease the luminance of the second portion of emitted light (Theytaz Par. 0154-0163 driving the image light source based on the ambient light sensing; output of the image light source is proportional to the detected ambient light).
In regards to claim 5, Wang, Nortrup, and Theytaz, as combined above, disclose the image is a second version of the image and the at least one processor is configured to: process first image data representative of a first version of the image for display by the display device to adjust luminance values associated with respective pixels of the 
In regards to claim 7, Wang, Nortrup, and Theytaz, as combined above, disclose controlling the luminance of the second portion of emitted light, the at least one processor is configured to apply a spatially-variant adjustment to the luminance of the second portion of emitted light (Theytaz Par. 0154-0163 driving the image light source based on the ambient light sensing; each pixel is adjusted, i.e. spatially variant).
In regards to claim 8, Wang, Nortrup, and Theytaz, as combined above, disclose the at least one processor is configured to apply the spatially-variant adjustment to the luminance of the second portion of emitted light based on a content of the image (Theytaz Par. 0154-0163 driving the image light source based on the ambient light sensing; each pixel is adjusted, i.e. spatially variant).
In regards to claim 10, Wang, Nortrup, and Theytaz, as combined above, disclose the at least one processor is configured to: obtain further luminance data indicative of the luminance of light at the first side of the HMD; and use the further luminance data to further control the luminance of the second portion of emitted light 
In regards to claim 11, Wang, Nortrup, and Theytaz, as combined above, disclose the HMD comprises a display portion for displaying the image to the user (Wang Fig. 1B, 110 waveguide reflective array wedges), the display portion disposed between a first side portion of the HMD (Wang Fig. 2, 112 waveguide) and a second side portion of the HMD (Wang Fig. 2, 114 waveguide), wherein at least one of: the first side portion is configured for at least partly preventing transmission of light therethrough; or the second side portion is configured for at least partly preventing transmission of light therethrough (Wang Fig. 3; Col. 5, 6-26 light is reflected toward the user’s eye or exits out of the waveguide using the reflective array thereby preventing transmission through an external side of waveguide 112).
In regards to claim 12, Wang, Nortrup, and Theytaz, as combined above, disclose at least one of: the first side portion is detachable from the display portion of the HMD, or the second side portion is detachable from the display portion of the HMD (Wang Fig. 2, 112 and 114 waveguides separate).
In regards to claim 14, Wang, Nortrup, and Theytaz, do not disclose expressly a user interface for receiving user data indicative that a mode of the HMD is to be switched from: a first mode in which the luminance of the second portion of emitted light is controlled based on the luminance data; to a second mode in which the luminance of the second portion of emitted light is independent of the luminance data.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the head mounted display of Wang, Nortrup, and Theytaz can be turned off using a remote control as Theytaz further discloses. The motivation for doing so would have been to turn off the display when it is not needed to save power.
Therefore, it would have been obvious to further combine Theytaz with Wang, Nortrup, and Theytaz to obtain the invention of claim 14.
In regards to claim 15, Wang, Nortrup, and Theytaz, as combined above, disclose the display device is configured to emit light of at least one predetermined wavelength range during the display of the image by the display device (Wang Fig. 1A and 1B, 120 display unit emitting visible light, i.e. a predetermined wavelength range), and the HMD comprises a layer (Wang Fig. 1A and 1B, 102 waveguide with 110 reflective array) arranged to at least partially prevent transmission of the light of the at .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US-8665178 in view of Sylvan, US-20150237336.
In regards to claim 18, Wang discloses the layer is arranged to at least partially prevent transmission of: light of a first wavelength range; and light of a second wavelength range (Col. 5, 6-26 light is reflected toward the user’s eye, i.e. visible light range is reflected) 
Wang does not disclose expressly, the display device comprises a first plurality of pixels associated with a first color channel and a second plurality of pixels associated with a second color channel.
Sylvan discloses a HMD (Fig. 1); a first plurality of pixels associated with a first color channel and a second plurality of pixels associated with a second color channel (Par. 0016 emitting red green and blue images using a backlight and an LCOS display).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the LCOS display of Wang could output a color image in the manner of the LCOS display Sylvan discloses, which would have the output color channels be reflected in the manner of Wang. The motivation for doing so would have been to provide a color display (Sylvan Par. 0016).
Therefore, it would have been obvious to combine Sylvan with Wang to obtain the invention of claim 18.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US-8665178 in view of Thompson, US-20160371886.

Thompson discloses a HMD (Fig. 1); a camera (Fig. 1, 16 optical sensor) for obtaining observation data representative of an observation of an environment at the second side of the HMD (Par. 0013 detecting real world background); and at least one processor configured to: process the observation data to identify at least one feature of the environment, the at least one feature of the environment having a color corresponding to at least a portion of the first predetermined wavelength range (Par. 0020 capturing real world elements using a camera in the visible light range); process first image data representative of a first version of the image to generate second image data representative of a second version of the image comprising the at least one feature of the environment (Par. 0020 blending the real world elements and with virtual elements for displaying to a user, wherein the first image is the un-blended image and the second image is the blended image); and control the display device to display the second version of the image (Par. 0020 blending the real world elements and with 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the HMD of Wang could include a camera as Thompson discloses. The motivation for doing so would have been to provide an enhanced viewing environment for the user (Thompson Par. 0020).
Therefore, it would have been obvious to combine Thompson with Wang to obtain the invention of claim 20.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US-8665178, Nortrup, US-20180067314, and Theytaz, US-20160378180, as combined above in regards to claim 1, in further view of Sylvan, US-20150237336.
In regards to claim 4, Wang, Nortrup, and Theytaz, as combined above, disclose the at least one processor is configured to control a brightness the display device during the display of the image to control the luminance of the second portion of emitted light (Theytaz Par. 0154-0163 driving the image light source based on the ambient light sensing, such that the luminance of the ambient light external the glasses is greater than the user side).
Wang, Nortrup, and Theytaz do not disclose expressly controlling a brightness of a backlight of the display.
Sylvan discloses a HMD (Fig. 1); an LCOS display illuminated by a backlight (Par. 0016).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the LCOS display of Wang, Nortrup, and 
Therefore, it would have been obvious to combine Sylvan with Wang, Nortrup, and Theytaz to obtain the invention of claim 4.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US-8665178, Nortrup, US-20180067314, and Theytaz, US-20160378180, as combined above in regards to claim 1, in further view of Haddick, US-20160018645.
In regards to claim 9, Wang, Nortrup, and Theytaz do not disclose expressly a camera for obtaining observation data representative of an observation of an environment at the second side of the HMD, wherein the at least one processor is configured to process the observation data to obtain the luminance data. 
Haddick discloses a HMD (Fig. 1); a camera for obtaining observation data representative of an observation of an environment at the second side of the HMD (Par. 0521 a camera is used to measure color balance and ambient light of the environment), wherein the at least one processor is configured to process the observation data to obtain the luminance data (Par. 0521 a camera is used to measure color balance and ambient light of the environment).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the HMD of Wang, Nortrup, and Theytaz could include a camera as Haddick discloses. The motivation for doing so would have been to improve view ability (Haddick Par. 0521).
.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US-8665178, Nortrup, US-20180067314, and Theytaz, US-20160378180, as combined above in regards to claim 1, in further view of Bao, US-20180088323.
In regards to claim 6, Wang, Nortrup, and Theytaz do not disclose expressly controlling the luminance of the second portion of emitted light, the at least one processor is configured to control a reflectivity of the reflective layer.
Bao discloses a HMD (Par. 0077 eyewear); controlling the luminance of the second portion of emitted light, the at least one processor is configured to control a reflectivity of the reflective layer (Par. 0059, 0079 opacity layer can change between transmission and reflection mode by varying a voltage to block background light and reflect image into the eye of the user).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the reflective array of Wang could be replaced with an opacity layer as Bao discloses. The motivation for doing so would have been to provide variable reflectance in distinct regions of the display based on the needs of the image.
Therefore, it would have been obvious to combine Bao with Wang, Nortrup, and Theytaz to obtain the invention of claim 6.
In regards to claim 13, Wang, Nortrup, and Theytaz, as combined above, disclose the HMD comprises a display portion for displaying the image to the user (Wang Fig. 1B, 110 waveguide reflective array wedges), the display portion disposed 
Wang, Nortrup, and Theytaz do not disclose expressly at least one of: the first side portion comprises a first polarizing filter, and the at least one processor is configured to control a polarization of the first polarizing filter to control the transmission of light therethrough; or the second side portion comprises a second polarizer, and the at least one processor is configured to control a polarization of the second polarizing filter to control the transmission of light therethrough.
Bao discloses a HMD (Par. 0077 eyewear); at least one of: the first side portion comprises a first polarizing filter, and the at least one processor is configured to control a polarization of the first polarizing filter to control the transmission of light therethrough; or the second side portion comprises a second polarizer, and the at least one processor is configured to control a polarization of the second polarizing filter to control the transmission of light therethrough (Fig. 6, 604 and 606 polarizers; Par. 0084 an opacity layer comprised of a tunable polarizer ton control the light transmission).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the reflective array of Wang could be replaced with an opacity layer as Bao discloses. The motivation for doing so would have been to provide variable transmission in distinct regions of the display based on the needs of the image.
Therefore, it would have been obvious to combine Bao with Wang, Nortrup, and Theytaz to obtain the invention of claim 13.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US-8665178, Nortrup, US-20180067314, and Theytaz, US-20160378180, as combined above in regards to claim 1, in further view of Thompson, US-20160371886.
In regards to claim 16, Wang, Nortrup, and Theytaz do not disclose expressly a camera for obtaining observation data representative of an observation of an environment at the second side of the HMD; and at least one processor configured to: process the observation data to identify at least one feature of the environment, the at least one feature of the environment having a color corresponding to at least a portion of the at least one predetermined wavelength range; process first image data representative of a first version of the image to generate second image data representative of a second version of the image comprising the at least one feature of the environment; and control the display device to display the second version of the image. 
Thompson discloses a HMD (Fig. 1); a camera (Fig. 1, 16 optical sensor) for obtaining observation data representative of an observation of an environment at the second side of the HMD (Par. 0013 detecting real world background); and at least one processor configured to: process the observation data to identify at least one feature of the environment, the at least one feature of the environment having a color corresponding to at least a portion of the at least one predetermined wavelength range (Par. 0020 capturing real world elements using a camera in the visible light range); process first image data representative of a first version of the image to generate second image data representative of a second version of the image comprising the at least one feature of the environment (Par. 0020 blending the real world elements and 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the HMD of Wang, Nortrup, and Theytaz could include a camera as Thompson discloses. The motivation for doing so would have been to provide an enhanced viewing environment for the user (Thompson Par. 0020).
Therefore, it would have been obvious to combine Thompson with Wang, Nortrup, and Theytaz to obtain the invention of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        1/7/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622